Citation Nr: 9936268	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-16 163	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Philip R. Fabrizio, Attorney-at-law



INTRODUCTION

The veteran served on active duty from August 1953 to October 
1953.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the residuals of a head 
injury.  This decision was subsequently appealed to the 
Board.  

In January 1995, the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the residuals of a head 
injury.  The Board further determined that the veteran had 
raised a claim of entitlement to service connection for 
dental trauma; that issue was referred to the RO for 
appropriate action.  The veteran then filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).

In November 1996, the Court issued an Order in which it found 
that the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a head injury was 
inextricably intertwined with the issue of entitlement to 
service connection for dental trauma.  The Board's January 
1995 decision was vacated and remanded pending RO 
adjudication of the issue of entitlement to service 
connection for dental trauma.

In October 1997, the RO denied entitlement to service 
connection for dental trauma.  That decision was appealed by 
the veteran to the Board.  In March 1998, the Board issued a 
decision in which it determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the residuals of a head 
injury.  The Board also denied entitlement to service 
connection for the residuals of dental trauma.  The veteran 
then filed a timely appeal to the Court.

On February [redacted] 1999, while this case was pending before the 
Court, the veteran died.  In May 1999, the Court issued an 
Order dismissing the veteran's appeal and vacating the 
Board's March 1999 decision.

FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of a head injury.

2.  In October 1997, the RO denied entitlement to service 
connection for dental trauma.

3.  The Board issued a decision on March 26, 1998, 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a head injury, and denying 
entitlement to service connection for the residuals of dental 
trauma; that decision was appealed by the veteran to the 
Court.

4.  On February [redacted] 1999, the veteran died.

5.  In May 1999, the Court issued an Order vacating the 
Board's March 1998 decision and dismissing the appeal.


CONCLUSIONS OF LAW

1.  The August 1990 RO rating decision, and all subsequent 
rating decisions regarding the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for the residuals of a head 
injury, are vacated; the appeal is dismissed.  Landicho, 
7 Vet. App. at 54- 5.

2.  The RO's October 1997 rating decision denying entitlement 
to service connection for dental trauma is vacated; the 
appeal is dismissed.  Landicho, 7 Vet. App. at 54- 5.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran died on February [redacted] 1999, while 
his claims were pending before the Court.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, 7 Vet. App. 
at 54-55.  In Landicho, the Court held that when a claimant 
dies during the course of an appeal, the appropriate remedy 
is to vacate the Board's decision from which the appeal was 
taken.  The Court further held that this would have the legal 
effect of nullifying the previous merits adjudications by the 
RO (i.e., causes the underlying decisions by the RO to be 
vacated as well), because the RO's decisions are subsumed in 
the decision by the Board.  38 C.F.R. § 20.1104 (1999).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's March 1998 decision and dismissed the 
appeal in May 1999.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with Court's holding in 
Landicho, the Board finds that the RO must vacate the rating 
decisions upon which this case was premised.

ORDER

The RO is directed to vacate its August 1990 rating decision 
and all subsequent rating decisions regarding the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, and to vacate its October 1997 
rating decision regarding the issue of entitlement to service 
connection for dental trauma.  The appeal is dismissed.




		
Barry F. Bohan
	Member, Board of Veterans' Appeals



 

